Citation Nr: 1040422	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO. 04-31 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a left hand condition, 
status post surgery.

2. Entitlement to service connection for a right hand condition.

3. Entitlement to service connection for a bilateral arm 
condition.

4. Entitlement to a compensable rating for a keloid scar of the 
chest.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 
1998.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama.

The following issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: entitlement to 
service connection for a left hand condition, a right hand 
condition, and a bilateral arm condition.

The Veteran submitted a statement in August 2002 raising the 
issue of service connection for chronic bronchitis, as well as 
lengthy statements in August 2008 and July 2010, which raise 
varied issues, many of which have not been adjudicated by the RO. 
The Board does not have jurisdiction over these issues, and they 
are, therefore, REFERRED to the RO for clarification as to the 
disabilities claimed, and appropriate action. 

The Board also notes that the Veteran's July 2010 statement, 
which was accompanied by copies of medical records, was not 
submitted waiver of review by the agency of original 
jurisdiction. However, the Veteran's statements and the records 
provided as to the claims presently within the Board's 
jurisdiction were duplicates of or consistent with VA and private 
clinical evidence already of record. 
For this reason, the additional evidence received in July 2010 
need not be reviewed by the RO prior to adjudication by the 
Board.

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 
22 Vet. App. 447, 453-54 (2009). In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation. In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability. However, in the 
instant case, while the Veteran has a combined rating of 70 
percent disability, the record shows that she is and has been 
employed throughout the course of this appeal. She has not 
suggested that she wishes to claim entitlement to TDIU. Under 
these circumstances, the Board finds that no action is required 
with regard to a TDIU claim. Should the Veteran wish to claim 
TDIU, she should so indicate to the RO.


FINDINGS OF FACT

The Veteran's keloid scar of the chest is painful.


CONCLUSION OF LAW

The criteria for a 10 percent rating for keloid scar of the chest 
are met. 
38 U.S.C.A. §§ 1155, 5110(g) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118, DC 7804 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking a compensable rating for her service 
connected keloid scar of the chest. Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Generally, a 
disability must be considered in the context of the whole 
recorded history. Where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings. See 38 C.F.R. §§ 4.1, 4.2; 
Francisco v. Brown, 
7 Vet. App. 55 (1994).

It is also necessary to evaluate the disability from the point of 
view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the Veteran's favor, 38 C.F.R. § 4.3. If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), it was held that "staged ratings are appropriate for an 
increased-rating claim when the factual findings shown distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings." The Court found 
no basis for drawing a distinction between initial rating and 
increased rating claims for applying staged ratings.

By way of background, service connection for the Veteran's keloid 
scar was initially granted by way of the April 1999 rating 
decision, and a noncompensable rating was assigned. She did not 
appeal that rating. In January 2002, the Veteran filed this claim 
for an increase. The increase was denied by way of the January 
2003 rating decision, presently under appeal. The Veteran has 
been rated under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805, 
since the original grant of service connection. However, the 
Board finds that the Veteran's skin disability is better rated 
under DC 7804. Scars which are superficial and painful on 
examination warrant a 10 percent evaluation. A superficial scar 
is one not associated with underlying soft tissue damage. 38 
C.F.R. § 4.118, Diagnostic Code 7804. 

During the pendency of this appeal, the criteria for evaluating 
service-connected scars were amended, effective August 30, 2002. 
See 67 Fed. Reg. 49,590 
(July 31, 2002). See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991) (where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable to 
the appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise and 
the Secretary did so); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective date 
of such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date of 
the Act or administrative issue). Under both the old and new 
rating criteria, DC 7805, the DC presently applied by the RO, 
provides that other scars are rated based on the limitation of 
function of the part affected. Diagnostic Code 7805 is the same 
under both old and new versions. With regard to Diagnostic Code 
7804, the old rating criteria states that a 10 percent rating is 
warranted with a showing of a superficial scar that is painful on 
demonstration. Under the amended rating criteria, a 10 percent 
rating is warranted with a superficial scar, painful on 
examination. A superficial scar is one not associated with 
underlying soft tissue damage. 
See Note (1) to 38 C.F.R. § 4.118, DC 7804 (2010). The Board sees 
no prejudice in applying these criteria to the case at hand 
absent notification to the appellant, for the change is not 
material to an understanding of the severity of the disability.

The evidence available related to the Veteran's keloid scar is 
minimal. She did not report to a 2004 VA examination and her 
outpatient records do not show treatment related to the scar. She 
also failed to report to her requested Travel Board hearing in 
October 2007. And, her outpatient records fail to show treatment 
of the scar or prescriptions related to the scar. Thus, the 
evidence available for review with regard to this claim includes 
the Veteran's statements and the March 2009 VA examination 
report.

In August 2008, the Veteran submitted a statement describing the 
scar as painful with any amount of pressure, as well as causing 
reduced self-image and self-esteem.

In March 2009, the Veteran was afforded a VA examination. The 
examiner reported the Veteran's history as it relates to the 
injury originating from a fall, with a later infection and 
scarring. Injections and laser treatment helped, but the keloid 
scar is noted to have "grown some." There was also noted pain 
with palpation. She reported using topical creams/gels to treat 
the scar. Physical examination revealed the oval, raised, 
hyperpigmented scar, with irregular border, on the upper chest. 
The scar was measured as 9 x 3.5 cm, and noted as tender, but 
with no warmth or redness and no skin breakdown.

In July 2010, the Veteran submitted her most recent statement, 
which is essentially repetitive, but does again mention the pain 
and discomfort related to the service-connected scar. She also 
mentioned that her clothing rubs against the scar and causes pain 
and irritation. She suggested that her VA-prescribed hydrocodone, 
which is noted in the VA treatment records, is to treat pain 
associated with her scar, in addition to her joint pain.

Under DC 7804, the Veteran is entitled to a 10 percent rating. 
She consistently describes her keloid scar as painful, and the VA 
examiner also noted it as such. The examiner also determined that 
the Veteran's herpetic whitlow is superficial (i.e., not 
associated with underlying soft tissue damage). As such, a 10 
percent rating under DC 7804 is warranted. See 38 C.F.R. § 4.118, 
DC 7804, Note (1) (2010). 

The Board has further considered the application of the remaining 
DCs under the current version of the regulation in an effort to 
determine whether a higher rating of 30 percent may be warranted 
for the Veteran's keloid scar, but finds none are raised by the 
medical evidence. DC 7800 is not applicable because it pertains 
to disfigurement of the head, face, or neck. DC 7801 and DC 7805 
are not applicable because the affected skin area (the Veteran's 
chest) does not exceed 72 square inches (465 sq. cm.). DCs 7802 
and 7803 are not applicable because the Veteran is already in 
receipt of the maximum rating of 10 percent under those codes. DC 
7806 cannot provide the basis for an increased rating because the 
skin at issue does not meet the surface area percentage 
requirements and has not been treated with intermittent systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for a total duration of six weeks or more over 12 months. 38 
C.F.R. § 4.118.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's keloid warrants a rating no higher than 10 percent. 
While the requirements of Fenderson have been considered, the 
evidence of record shows that the Veteran's keloid scar have 
remained constant throughout the appeal period.

The Board further notes, another change to the rating criteria 
for skin diseases was effectuated as of October 23, 2008, see 73 
Fed. Reg. 54708. This most recent change was made effective only 
for claims filed on or after October 23, 2008, and this claim was 
pending long before October 2008. As such, the most recent 
changes are not for application in this instance.

In the statements submitted in support of this claim, the Veteran 
has suggested that she has depression as a direct result of her 
keloid scar. As noted in the Introduction, above, this issue is 
referred to the RO for any and all needed action.

Lastly, a determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry. First, the Board must determine if the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service- connected disability are 
inadequate. To do this, the Board or the RO must determine if the 
criteria found in the rating schedule reasonably describes the 
claimant's disability level and symptomatology. If this is the 
case, the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral for extraschedular consideration is 
required.

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization. If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step -- to determine whether, to accord justice, an 
extraschedular rating must be assigned. See Thun v. Peake, 
22 Vet. App. 111, 115 (2008)

In this instance, the Veteran's service connected skin disability 
is clearly accounted for under Diagnostic Code 7813-7806, which 
compensates for the extent and location of the affect areas and 
the nature of the treatment for the disability. Consequently, the 
Board finds that the Diagnostic Code for the Veteran's service-
connected disability adequately describes the current disability 
levels and symptomatology and does not present an exceptional 
disability picture such that a referral for an extraschedular 
rating is not warranted.

As such, it is concluded that the preponderance of the evidence 
is against finding that the schedular or extraschedular criteria 
for the assignment of a rating in excess of 10 percent for a 
keloid scar of the chest is warranted in this instance. 

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in the 
development of her claims. Sufficient evidence is available to 
reach a decision and the Veteran is not prejudiced by appellate 
review at this time.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b). The U.S. Court of Appeals for Veterans Claims has 
held that notice should be provided to a claimant before the 
initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). However, if the notice is provided after the 
initial decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case (SOC) 
or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) Veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

VA sent the Veteran several letters during the course of this 
appeal informing her of what was necessary to establish her 
claim, what evidence she was expected to provide, and what VA 
would obtain on her behalf. See April 2002, January 2004, March 
2006, and June 2008 letters to the Veteran. These letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) and of 
Dingess v. Nicholson, as to potential downstream issues such as 
disability rating and effective date. VA's duty to notify the 
Veteran was satisfied in this case.

VA also has a duty to assist the Veteran in substantiating her 
claim under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, her 
service treatment records and post-service treatment records have 
been associated with the claims folder. The Veteran was afforded 
a VA examination in March 2009, and was also offered a VA 
examination in 2004, but failed to appear. She also requested a 
Travel Board hearing, but failed to appeal. The Veteran has not 
notified VA of any additional relevant evidence.

VA has done everything reasonably possible to assist the Veteran. 
A remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duties to notify and assist 
the Veteran and further development is not warranted.


ORDER

A 10 percent evaluation for keloid scar of the chest is granted, 
subject to law and regulations governing the effective date of an 
award of monetary compensation.


REMAND

The Veteran is seeking to establish service connection for 
bilateral hand and bilateral arm disabilities. Generally, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or injury 
incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 
38 C.F.R. § 3.303(a) (2010). See also Pond v. West, 12 Vet. App. 
341, 346 (1999).

VA's duty to assist includes obtaining an examination and medical 
opinion when necessary to make an adequate determination. See 
Duenas v. Principi, 
18 Vet. App. 512 (2004). In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to final 
adjudication of a claim. According to McLendon, in disability 
compensation claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualified, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) there is insufficient competent medical evidence on file 
for the Secretary to make a decision on the claim. 38 U.S.C.A. 
§5103A(d)(2) (West 2002), 38 C.F.R. §3.159(c)(4)(i) (2010). The 
Court in McLendon observed that the third prong, which requires 
that an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold. McLendon, 
20 Vet. App. at 83.

In this case, the RO did afford the Veteran an examination in 
March 2009. The examiner, following interview and examination of 
the Veteran, as well as x-ray examination, confirmed the 
diagnoses of left thumb extensor tenosynovitis, manifested by 
left hand pain, right thumb extensor tenosynovitis, manifested by 
right hand pain, and bilateral rotator cuff tendonitis, 
manifested by bilateral arm pain. The examiner, in March 2009, 
did not submit opinions as to the etiology of the diagnosed 
disorders, so the RO returned the claims folder to him in May 
2010 for a nexus opinion. However, according to the report, the 
examiner was asked to render an opinion as to "chronic cervical 
strain, gastroesophageal reflux disease, keloid scar, migraine 
headaches and bilateral knee arthrtitis."   It is unclear to the 
Board why an opinion was not sought for the remaining claims, 
despite various notations in the service treatment records 
related to the Veteran's arms and hands. Without a nexus opinion, 
there is insufficient competent medical evidence on file for the 
Board to make a decision on the issues of service connection for 
bilateral arm and bilateral hand disabilities. As such, a remand 
is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to March 2009 VA 
examination report, which addresses the 
etiology of the Veteran's left and right hand 
disabilities, and left and right arm 
disabilities. The entire claims folder must 
be provided to the examiner. 

The examiner should provide an opinion 
regarding the etiology of the Veteran's left 
and right hand disabilities and left and 
right arm disabilities by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's disability is 
causally connected to an in-service 
incurrence, or initially manifested during 
service with symptoms that continued since, 
or is otherwise shown to be related to 
service?  An opinion should be rendered as to 
each disability. 

2. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and her accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


